DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “weighing the particulate filter to determine a loading of ash and soot for the particulate filter, determining a filtration rate of the particulate filter by measuring numbers of particles upstream and downstream of the particulate filter, establishing a correlation between the loading of the ash and soot for the particulate filter and the filtration rate of the particulate filter” and “the certain proportion being determined on a test bench and derived from the loading of the ash and soot” in claim 11.
The closest prior art of record is Schluter et al. (DE 102012021882). Schluter et al. (Schluter) discloses an exhaust control system which prevents the supply of fuel based on particulate filter loading. (See Schluter, Paragraphs [0048]-[0049]). However, Schluter fails to teach or fairly suggest, alone or in combination, “weighing the particulate filter to determine a loading of ash and soot for the particulate filter, determining a filtration rate of the particulate filter by measuring numbers of particles upstream and downstream of the particulate filter, establishing a correlation between the loading of the ash and soot for the particulate filter and the filtration rate of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gao discloses an exhaust model calculation method for determining an ash amount of a particulate filter within the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746